Citation Nr: 1629126	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2010, and in excess of 70 percent from June 10, 2010, until July 31, 2012.

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. A February 2010 rating decision denied entitlement to service connection for PTSD. A May 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective June 11, 2009. In June 2010, the Veteran claimed entitlement to a TDIU. In a December 2010 decision, the RO denied entitlement to a TDIU and continued the previously assigned 50 percent rating for PTSD. A notice of disagreement (NOD) regarding a TDIU and the initial 50 percent rating assigned for PTSD was received in January 2011. The RO issued a statement of the case (SOC) in June 2011.

After the Veteran was afforded additional VA examinations regarding the severity of his service-connected disabilities and the impact of the disabilities on his employability, a May 2012 RO decision increased the assigned rating for PTSD to 70 percent, effective November 10, 2011; and a July 2012 RO decision granted an earlier effective date of June 17, 2010 for the increased, 70 percent rating for PTSD. Finally, an August 2012 decision granted a 100 percent schedular rating for PTSD, effective August 1, 2012. The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an increased rating for PTSD prior to August 1, 2012, remains in appellate status. The RO also re-adjudicated the claim for a TDIU in an August 2012 supplemental SOC (SSOC). 

The Board remanded these issues in July 2014 for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records, request clarification of the Veteran's employment history, and then re-adjudicate the claims. The AOJ obtained the identified VA records and received a statement from the Veteran in August 2014 concerning his work history. The AOJ then provided the Veteran with an SSOC in November 2014. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1. For the period prior to June 17, 2010, the Veteran's PTSD was manifested by symptoms such as disturbance of motivation and mood, irritability, isolation, intrusive thoughts, nightmares, and problems with sleep that approximated occupational and social impairment with reduced reliability and productivity.

2. For the period from June 17, 2010, to July 31, 2012, the Veteran's PTSD was manifested by symptoms such as depression, irritability, nightmares, isolation, sleep problems, difficulty adapting to stressful situations, and an inability to establish and maintain effective relationships equating to occupational and social impairment with deficiencies in most areas. Total occupational and social impairment was not shown.

3. The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1. For the period prior to June 17, 2010, the criteria for an initial disability rating in excess of 50 percent for the Veteran's PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. For the period from June 17, 2010, to July 31, 2012, the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in July 2010. See id. The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letter also notified the Veteran what types of evidence are necessary to establish a disability rating and effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains the Veteran's service treatment records and lay statements, as well as records of post-service treatment from VA and private treatment providers. The evidence of record also contains report of examinations that were requested by VA and performed in January 2010, October 2010, and November 2011. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical and psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations and opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge. Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims that need to be obtained. For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Claim for Increase

The Veteran contends that his PTSD is worse than is reflected by the 50 percent disability rating initially assigned prior to June 17, 2010, and the 70 percent rating assigned from June 17, 2010, to July 31, 2012.

Relevant evidence of record consists of VA examinations conducted in January 2010, October 2010, and November 2011, as well as records of ongoing VA and private treatment and the Veteran's testimony before the undersigned Veterans Law Judge. Records of VA treatment reflect that the Veteran has received care for PTSD, including reports of isolation, depression, intrusive thoughts, nightmares, and problems with sleep. Records from 2010 reflect that the Veteran reported having a good relationship with his wife and attending a weekly Veterans support group. He denied suicidal and homicidal ideation on multiple occasions and was assigned a GAF score of 55 in March 2010. At that time, he reported having problems with sleep and concentration and was noted to have a depressed, anxious mood. He complained of anger, irritability, and feelings of detachment and was noted to have restricted affect. Mental status examination was normal at that time 

At the January 2010 VA examination, the Veteran reported that he had been married for nearly thirty years and had worked most recently as a mechanic in a repair shop that he owned and operated. On mental status examination, his affect was noted to be blunted, with a neutral mood. His thought processes were "largely circumstantial and somewhat evasive at times" with little spontaneous speech. His judgment and insight were noted to be fair to poor, and he reported occasionally hearing voices. He further stated that he had little interest in activities, isolated often, and had frequent trouble sleeping. The examiner noted in detail what she described as the Veteran's excessive caffeine intake, which she diagnosed as "caffeine intoxication." She did not assign a diagnosis of PTSD but assessed the Veteran's GAF score at 63, finding him to have no "clinically significant impairment in vocational pursuits."

In April 2010, the Veteran's private treatment provider submitted a statement indicating that the Veteran was working part-time in the family auto repair shop and complained of nightmares and problems with memory and concentration. He again reported attending a weekly Veterans support group and complained of ongoing intrusive thoughts, avoidance, and detachment, as well as problems with anger. No thought disorder was noted, and his GAF score was assessed as 55.

On VA examination in October 2010, the Veteran reported that he was "pretty much retired" since 2008, but prior to that time had worked in his son's auto repair shop. He stated that he had a good relationship with his wife, although the examiner noted a 1990 domestic violence incident. The Veteran reported that he "sat around the house most of the time" and routinely had difficulty sleeping. He stated that he continued to attend a weekly Veterans group and visited his son's auto repair shop occasionally. He reported having no friends and engaging in no hobbies or activities. Mental status examination was normal, although he was noted to be "relatively unemotional." He specifically denied experiencing any auditory or visual hallucinations for several years and reported a single incident of suicidal ideation many years earlier, although he denied suicidal ideation for several years. He reported intrusive thoughts and weekly nightmares, as well as avoidance and lack of interest in hobbies, and complained of anger and an inability to hold down a job. The examiner diagnosed PTSD with major depression and assigned a GAF score of 47, noting that his PTSD has "had a major impact on his social life, his recreational interests, and his connection to family." However, the examiner concluded that the disorder did not render the Veteran unemployable.

In March 2011 the Veteran again reported problems with sleeping but stated that he continued to attend the Veterans group and to maintain a good relationship with his wife. He also said that he went to the auto repair shop a few times a week to "help out" and get out of the house. At an October 2011 treatment visit,, the Veteran again complained of depression and trouble sleeping. He was noted to be alert and oriented, with normal thought processes and no psychotic symptoms or suicidal ideation noted. In July 2012, the Veteran reported nightmares, insomnia, and a strained relationship with his wife, although mental status examination was normal. He stated at that time that he did not leave the house often except to attend a weekly informal Veterans group.

Report of the November 2011 VA examination reflects that the Veteran reported that he was married, although he stated that he and his wife were going through a "difficult time." He also reported getting along well with one son but having conflict with the other and stated that had had very little social life. He stated that he had not worked since 2008. He complained of recurrent intrusive thoughts and frequent nightmares, as well as feeling detached or estranged from others. He also reported avoiding recollections of his time in service, as well as chronic trouble sleeping. The examiner noted that the Veteran experienced irritability, difficulty concentrating, and anxiety, as well as mild memory loss and disturbances of motivation and mood. The examiner specifically found the Veteran to have difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships. He also noted passive suicidal ideation, although the examiner noted that he had no plan or intention. The examiner assigned a GAF score of 47 and found the Veteran's symptoms to cause occupational and social impairment with deficiencies in most areas. The examiner concluded that the Veteran's PTSD symptomology does not preclude employment, particularly in positions where he would not have to engage in much social interaction.

The Veteran has also testified before the undersigned Veterans Law Judge and has submitted multiple statements, along with his wife and mother, concerning his 

PTSD symptomatology. In July 2009 statements, the Veteran's wife and mother both attested that the Veteran had trouble sleeping, anger, and difficulty keeping jobs, and was often depressed and isolated. The Veteran similarly stated in July 009 that he experienced nightmares, irritability, anger, and panic attacks. In a July 2010 statement, the Veteran reported that he had not worked since 2008 due to his service-connected PTSD, diabetes mellitus, hearing loss, and heart disability. At his July 2013 hearing, the Veteran reported that he had only worked occasionally in the family business and had not worked steadily since 2008 due to his PTSD symptoms. He reported that he had heard voices since service and had consistently had difficulty getting along with co-workers and others socially.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of a veteran working or seeking work. 38 C.F.R. § 4.2 (2015). The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating"). The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Upon review of the evidence, the Board finds, first, that for the period prior to June 17, 2010, the Veteran's PTSD was consistent with the criteria for a 50 percent rating, and that a higher initial rating is thus not warranted prior to June 17, 2010. In that connection, the Board notes that the Veteran was treated on multiple occasions by VA treatment providers for complaints of isolation, intrusive thoughts, anger, nightmares, and problems with sleep-symptoms identical to those reported to the January 2010 VA examiner and the April 2010 private treatment provider. Hence, the Board finds that for the period prior to June 17, 2010, the Veteran's PTSD more nearly approximated the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his disturbance of motivation and mood, irritability and anger, isolation, intrusive thoughts, nightmares, and problems with sleep. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list). In so concluding, the Board finds particularly persuasive the Veteran's ongoing reports of intrusive thoughts and nightmares, as well as problems sleeping, isolation, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21 (2015). Nonetheless, upon review of the evidence discussed above, the Board finds that for the period prior to June 17, 2010, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships. See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411). The evidence indicates that the Veteran consistently experienced this level of symptomatology throughout the initial period prior to June 17, 2010. Therefore, a rating higher than the 50 percent disability rating initially assigned prior to June 17, 2010, is not warranted.

In that connection, the Board notes that there is no evidence that the Veteran had problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities prior to June 17, 2010. There is, further, no evidence that he displayed stereotyped speech, difficulty in understanding complex commands, or impaired abstract thinking at any time during the initial period in question. Further, he has regularly been found not to display active suicidal ideation or intent. Further, he has not displayed psychotic symptoms at any time during the appeal period. In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders. The exhibited symptoms (and those not manifested) thus strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating. Rather, for the initial period prior to June 17, 2010, his difficulties were akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result. Further, during the period prior to June 17, 2010, the Veteran was not found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood. Thus, the Board finds that a higher rating is not warranted for that period.

There is evidence of occupational and social impairment; in addition, the Veteran reported that he did not socialize and had difficulty interacting with others. Nevertheless, the Veteran has reported that he maintains a relationship with his wife of more than thirty years and attended a weekly Veterans group. As discussed above, during the initial appeal period the Veteran did not exhibit impairment of thought processes, and he was not found to be so irritable as to have periods of violence. Also, he was able to communicate without speech problems of the kind contemplated by the criteria for a higher rating. The Board thus finds that the kinds of problems the Veteran experienced for the initial period prior to June 17, 2010, are most like those set forth in the criteria for a 50 percent rating. Consequently, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 50 percent for PTSD. In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, anger, irritability, isolation, and sleep interruption due to nightmares, as recorded on multiple occasions and discussed above. As such, the Board finds that the 50 percent rating initially assigned for the Veteran's service-connected PTSD for the period prior to June 17, 2010, is proper. 

For the period from June 17, 2010, to July 31, 2012, the Board finds that a disability rating higher than 70 percent for the Veteran's service-connected PTSD is not warranted. Pertinent medical evidence of record shows that the Veteran's PTSD caused some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting. The Veteran has also complained of problems with irritability, anger, and trouble sleeping, as well as ongoing nightmares, intrusive thoughts, and feelings of isolation and detachment. However, total occupational and social impairment as a result of the Veteran's service-connected PTSD was not shown for the period from June 17, 2010, to July 31, 2012. Importantly, the Veteran consistently reported maintaining a relationship with his wife of more than thirty years, and with his longstanding weekly Veterans support group, for the period from June 17, 2010, to July 31, 2012.

In reaching this conclusion, the Board points out that, for the period from June 17, 2010, to July 31, 2012, the evidence did not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied experiencing delusions. Further, although he has reported occasional suicidal thoughts, no intent or plan was noted at any point from June 17, 2010, to July 31, 2012. Further, the VA examiners in October 2010 and November 2011 found him to have no impairment in thought processes, communication, or behavior. Similarly, the Veteran was not found to have difficulty performing the activities of daily living due to PTSD or remembering facts such as the names of his relatives, his job, or himself. Further, although he has admitted to anger and ongoing irritability, he was not found to have homicidal ideation or to be in any way in persistent danger of hurting himself or others at any point for the period from June 17, 2010, to July 31, 2012.

The Board also finds that, for the period from June 17, 2010, to July 31, 2012, symptoms set forth in the criteria for a total rating for the Veteran's service-connected PTSD were not evident. Although his occupational and social functioning was impaired, the persuasive medical evidence shows that the Veteran's symptomatology did not rise to the level of total occupational and social impairment from June 17, 2010, to July 31, 2012. Problems akin to gross impairment of thought processes or communication were not shown. To the contrary, the Veteran was consistently found to have normal thought processes, with no delusions or problems with orientation or activities of daily living. In addition, the Veteran was not found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech. The Veteran's VA treatment providers found no differently in their reports of treatment throughout the period June 17, 2010, to July 31, 2012. Importantly, the November 2011 VA examiner specifically found the Veteran's PTSD symptoms to cause occupational and social impairment with deficiencies in most areas but did not find his symptomatology productive of total social and occupational impairment. Although the Veteran stated at his July 2013 hearing that he had experienced hallucinations since service, no evidence of any such hallucinations is present in the record. To the contrary, at the January 2010 VA examination-the only time the Veteran mentioned hearing voices-the examiner pointed out that the voices he was hearing were from a group meeting in the next room. There is otherwise no contemporaneous evidence that the Veteran experienced hallucinations at any point prior to July 31, 2012. In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent is not warranted from June 17, 2010, to July 31, 2012.

In its analysis, the Board has considered the GAF score of 47 assigned to the Veteran in the October 2010 and November 2011 VA examinations, as well as at multiple VA treatment visits, at which he was consistently assigned a score of 55. According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." It does not otherwise include impairment in functioning due to physical (or environmental) limitations. There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job. Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.
 
The Veteran has not displayed such symptoms as active suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting. Rather, as discussed above, he has consistently been found not to experience suicidal ideation, and he has never been found to engage in obsessional rituals that interfere with activities of daily living. Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he has been married for more than thirty years, although he has stated to his VA examiners that he did not feel close to his wife. He has also consistently reported attending a weekly Veterans support group. Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed levels of occupational and social impairment-leads the Board to conclude that a rating higher than the 50 percent initially assigned prior to June 17, 2010, or the 70 percent assigned from June 17, 2010, to July 31, 2012, is warranted. In so finding, the Board reiterates that the assigned GAF scores are not dispositive and must be considered in light of the actual symptoms of his disorder. In this case, the Board finds that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating initially assigned prior to June 17, 2010, and the 70 percent rating assigned from June 17, 2010, to July 31, 2012.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule. The Board finds that at no time during the period at issue has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards. In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all specifically addressed by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds that the Veteran's PTSD warranted a rating no higher than the 50 percent rating initially assigned prior to June 17, 2010, and no higher than the 70 percent rating assigned from June 17, 2010, to July 31, 2012. 38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Claim for a TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2015). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. 38 C.F.R. § 4.16(a).

Further, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD, which was rated as 50 percent disabling prior to June 17, 2010; as 70 percent disabling from June 17, 2010, to July 31, 2012; and as 100 percent disabling thereafter. He is also service connected for diabetes mellitus, rated as 20 percent disabling from February 26, 2010; tinnitus, rated as 10 percent disabling from March 29, 2007, aortic stenosis, rated as 10 percent disabling from February 26, 2010, hearing loss of the right ear, rated as noncompensably disabling from March 29, 2007; hypertension, rated as noncompensably disabling from February 26, 2010, and erectile dysfunction, rated as noncompensably disabling from April 19, 2010. Thus, for the period prior to February 26, 2010, the Veteran's overall disability rating was 60 percent; from February 26, 2010, to June 17, 2010, his overall rating was 70 percent; and from June 17, 2010, to July 31, 2012, his overall rating was 80 percent. 

As of August 1, 2012, the Veteran's overall disability rating was increased to 100 percent due to the 100 percent rating assigned for PTSD as of that date. Still, the Board will consider whether the Veteran's combined service-connected disabilities prior to August 1, 2012, rendered him unemployable.

With consideration of the provision of § 4.16(a) that disabilities of a common etiology or a single accident are considered as one disability, the Veteran meets the schedular criteria throughout the relevant period, given his combined 60 percent rating prior to June 17, 2010, for PTSD and tinnitus, which are of common etiology (the Veteran's experiences in combat). The Veteran thus meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a). Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities have prevented him from engaging in substantially gainful employment. Information concerning the Veteran's employment history indicates that he has held a variety of jobs but most recently worked as the owner of an auto repair shop until he left that job in 2008. He states that he had to retire from his work at the auto repair shop because he was unable to continue due to his inability to get along with customers and co-workers. The record also reflects that the Veteran completed high school and some college but did not obtain a college degree.

Relevant evidence of record consists of VA examinations conducted in January 2010, October 2010, and November 2011, as well as statements of the Veteran, his private psychiatrist, and his relatives. Report of the January 2010 VA examination reflects that the Veteran stated he was "supported by his work on cars"; he was not found to be unemployable due to psychiatric problems at that time. Similarly, in an April 2010 statement, the Veteran's treating private psychiatrist noted that the Veteran was working part-time in his family's auto repair shop.

Report of the October 2010 general medical examination reflects that the Veteran stated that he retired from the auto repair shop in 2008 due to "psychiatric problems"; his diabetes mellitus, hearing loss, and aortic stenosis were found to have no effect on his ability to obtain and maintain gainful employment. Similarly, as noted above, the October 2010 VA psychiatric examiner found that the Veteran's PTSD caused some difficulty in work situations but did not render him unemployable. At the November 2011 general medical examination, the Veteran was again found to have no limitations due to his service-connected physical disabilities. The psychiatric examiner similarly found that although the Veteran's PTSD rendered it difficult for him to interact with others, he continued to be able to work as long as he could do so in an environment in which he was not required to interact frequently with people.

In March 2012, the Veteran stated that he retired at the age of 62, in 2008, due to his service-connected PTSD, diabetes mellitus, and heart disease. At his July 2013 hearing before the undersigned, the Veteran reported that he stopped working in 2008 because he had increasing difficulty getting along with his co-workers and customers. In an August 2014 statement, the Veteran stated that he last worked in 2008, although his son took over the auto repair shop in 2006 and he had gradually become less involved in the business since that point.

Here, the evidence of record does not establish that the Veteran was unemployable due solely to his service-connected disabilities prior to August 1, 2012. Regarding whether he is capable of performing the acts required by employment, the Board notes that there is evidence both for and against the claim. Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected PTSD, diabetes mellitus, right ear hearing loss, and heart problems. He has repeated these assertions on multiple occasions, including at his July 2013 hearing before the undersigned, at which time he specifically attributed his unemployability to PTSD, and in multiple statements to VA. Also supporting his claim are the July 2009 statements of the Veteran's wife and mother, both of whom stated that the Veteran had had difficulty holding down jobs since service. 

Weighing against the claim are the findings of the October 2010 and November 2011 VA examiners, who independently opined that the Veteran's service-connected disabilities do not preclude him from at least some types of employment. In that connection, the Board notes that the examiners each thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran. The October 2010 general medical examiner found that the Veteran's service-connected physical disabilities had no effect on his ability to work, and the psychiatric examiner concluded that his PTSD caused some difficulty with working but did not render him unemployable. The November 2011 VA examiners reached similar conclusions; at that time, the psychiatric examiner specifically stated that the Veteran retained the ability to work in positions that did not require frequent interaction with others. In addition, the Board notes that the Veteran himself has reported to his VA examiners and private physician on multiple occasions that he was working at least part-time in the auto repair shop. 

Here, the Board concludes that the evidence does not establish that the Veteran's PTSD, diabetes mellitus, hearing loss, or aortic stenosis, without consideration of any other, non-service-connected disability, rendered the Veteran unemployable at any point prior to August 1, 2012. In that connection, the Board notes that in the October 2010 and November 2011 examination reports, the VA examiners clearly stated that the Veteran was capable of performing work that did not involve frequent interaction with others, even considering his service-connected disabilities. 

Further, although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds that the more probative evidence is against the claim. The Board notes that, as a layperson lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disabilities; his views (and those of his family members, who are similarly laypersons) thus lack probative value. The Board specifically finds that the evaluation of the actual impact of his disorders on employability is a matter squarely within the realm of expert clinicians, and not lay expertise. In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinion provided by the VA medical professionals, who each reviewed the claims folder and found that the Veteran's service-connected disabilities did not render him incapable of obtaining and retaining at least some types of employment. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected disabilities-and in particular, his PTSD-impair his earning capacity in civilian occupations. However, the combined disability ratings ranging from 60 percent to 80 percent over the relevant period compensate him for this impairment. See 38 C.F.R. § 4.1. The Board acknowledges that the Veteran's PTSD rendered it difficult for him to interact with others during the period in question. However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities. 38 C.F.R. § 4.16(a), (b). At most it is evident that the Veteran's service-connected disabilities render him unemployable for work where he would have to regularly interact with others, but he was specifically found to be capable of independent work by the November 2011 VA examiner. The Board is mindful that the Veteran was unemployed throughout the appeal period in question, beginning with his leaving employment at the auto repair shop in 2008. However, the fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice. Because the evidence does not establish that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation during the period in question, the Board concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities have made him unemployable. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2010, and in excess of 70 percent from Jun 10, 2010, until July 31, 2012, is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


